RENDERED: JUNE 10, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-1004-MR


LARRY EDWARD MOFIELD AND
GLEN WILSON, IN THEIR INDIVIDUAL
CAPACITIES AS EMPLOYEES OF THE
MEADE COUNTY BOARD OF EDUCATION                                 APPELLANTS



                 APPEAL FROM MEADE CIRCUIT COURT
v.               HONORABLE BRUCE T. BUTLER, JUDGE
                       ACTION NO. 19-CI-00096


HUNTER KNOTH                                                       APPELLEE



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND GOODWINE, JUDGES.

CLAYTON, CHIEF JUDGE: In 2015, Hunter Knoth was injured at a youth

football camp operated by two Meade County High School football coaches, Larry

Mofield and Glen Wilson. When Knoth reached the age of eighteen, he filed suit

against Mofield and Wilson, alleging negligence. The coaches filed a motion
seeking summary judgment on the basis of qualified official immunity, which the

circuit court denied. Upon review, we affirm the circuit court’s ruling because

Mofield’s and Wilson’s duties at the football camp were primarily ministerial in

nature.

             The injury alleged by Knoth occurred at the Roy A. Peace Football

Camp, a weeklong program sponsored by the Meade County High School football

department. Mofield had been employed as a football coach at Meade County

High School since 1990, first as an assistant and then as the head coach, and

Wilson had twenty-four years of coaching experience at the high school. Mofield

and Wilson started the camp to promote the sport and to develop the football skills

of children from the second grade through the eighth grade. At the time of their

depositions in 2020, they had been operating the camp for at least seventeen years.

             Although the camp brochure from 2015 is no longer available, a

similar brochure from 2017 stated in bold capital letters that it was a non-contact

camp. It described the activities of the camp as including 7 v. 7 one hand

touch/non-contact football games and other drills designed to teach football skills.

             The camp was conducted under Mofield’s leadership and Wilson ran

the “nuts and bolts,” making sure everyone was in the correct place and attending

to any needs the students might have. Wilson was also responsible for much of the

behind-the-scenes planning and advertising of the camp. Mofield and Wilson were


                                         -2-
both on the grounds at the camp at all times overseeing and directly supervising the

safety of the students.

              The camp was held on three to four of the schools’ full-length football

fields. The campers were separated into leagues based on their age and each

league was supervised by a varsity football coach. Mofield himself ran several

leagues in addition to his supervisory duties. In 2015, Mofield was running the

fourth, fifth, and sixth grade leagues. Wilson was usually stationed in the middle

of the fields near a tent.

              The coaches stressed to the participants that it was a “no-contact”

camp and expected all adults to monitor and supervise the campers to make sure

they were aware of and adhered to this expectation. The coaches did not require

the campers to wear helmets because, in their judgment, they promoted more

physicality. Wilson testified that children wearing helmets tend to think they are

invincible. The coaches also made sure that the campers were not running at full

speed during the 7 v. 7 scrimmages.

              Julian Tackett, Commissioner of the Kentucky High School Athletics

Association (KHSAA), testified that the KHSAA compiles all the rules and

policies applicable to high school sports and publishes a handbook that is made

available to schools through their athletic directors. Individuals must pass a test on

the rules to become certified to coach by the KHSAA. Mofield and Wilson were


                                          -3-
both certified by the KHSAA and completed the necessary training to ensure

compliance with the rules. The training included information about the risk of

head injuries in football.

             In the spring of 2015, the KHSAA made emergency recommendations

regarding the type of equipment that should be used at different levels of contact at

high school football practices. Prior to the 2015 high school football season, it was

left up to the coaches to decide what equipment to use at high school football

practices. According to Tackett, the new recommendations applied only to high

school football.

             Mofield and Wilson became aware that the KHSAA was revising its

rules about the use of equipment in football drills in the spring of 2015. Mofield

testified that after those changes became final, he complied with them for all high

school football practices starting in the fall of 2015. Mofield testified that the Roy

A. Peace Football camp is separate from the high school football team and the

KHSAA rules only govern high school sports.

             In June 2015, Knoth was preparing to enter his first year at Meade

County High School and was interested in playing freshman football. He and his

father reviewed the camp pamphlet and, with his father’s approval, Knoth signed

up to participate.




                                          -4-
             Knoth was injured on his first day at the camp, June 3, 2015, while

playing in a 7 v. 7 scrimmage. The players were not wearing helmets or any other

protective equipment. As he went to catch a pass, Knoth collided with another

player, whose head hit Knoth’s nose. According to another camp participant, Kris

Mayberry, Knoth was knocked unconscious. At the time of the accident, Mofield

was on an adjacent field and did not see the accident. Wilson was between the

football fields seated on a truck tailgate, watching the various leagues play.

Wilson observed the ball being thrown, Knoth and another boy going for the pass

and butting heads, and Knoth falling to the ground. He never observed Knoth lose

consciousness. Both Mofield and Wilson arrived quickly at the scene.

             Knoth could not recall what happened, except for holding a towel over

his face to stop some bleeding. Knoth’s father came promptly and took him away

to receive medical attention. Knoth returned to camp the following day but did not

participate in any drills or games. Two days later, his nose started bleeding and he

was diagnosed with a broken nose. He underwent outpatient surgery to repair the

fracture. He later decided not to join the Meade County High School football team

and instead joined the wrestling team after being cleared to participate by his

family doctor. During the 2015-2016 wrestling season, he failed to pass a

concussion test and was not permitted to wrestle the remainder of his freshman

year. He did pass the test in his sophomore year and resumed wrestling with the


                                         -5-
varsity team for eleven matches, all of which he won. He was required to wear a

facial guard during his wrestling matches which he disliked, and he ultimately left

the team.

             When Knoth reached the age of eighteen, he filed suit against Mofield

in Meade Circuit Court, alleging that Mofield negligently and carelessly permitted

the players, including Knoth, to engage in scrimmage drills without the use of

helmets or other proper protective gear, despite advertising the camp as “no-

contact.” He later amended his complaint to add Wilson as a defendant. Mofield

and Wilson filed a motion seeking summary judgment on the grounds of qualified

official immunity, which the circuit court denied. This appeal followed.

             Generally, the “denial of a motion for summary judgment is . . . not

appealable because of its interlocutory nature[.]” Transportation Cabinet, Bureau

of Highways, Commonwealth of Ky. v. Leneave, 751 S.W.2d 36, 37 (Ky. App.

1988). An exception is made for an order denying a substantial claim of absolute

immunity or qualified official immunity, which is immediately appealable.

Harrod v. Caney, 547 S.W.3d 536, 540 (Ky. App. 2018). In this type of case,

“[s]ummary judgments play an especially important role as the defense renders one

immune not just from liability, but also from suit itself.” Ritchie v. Turner, 559

S.W.3d 822, 830 (Ky. 2018) (internal quotation marks and citations omitted). The

scope of our review on appeal is strictly limited “to the issue of immunity, and no


                                         -6-
substantive issues.” Baker v. Fields, 543 S.W.3d 575, 578 (Ky. 2018). An appeals

court reviews the issue of whether a school official is entitled to qualified official

immunity de novo. Ritchie, 559 S.W.3d at 830 (citation omitted).

             Qualified official immunity is intended to protect public officers and

employees sued in their individual capacities “from damages liability for good

faith judgment calls made in a legally uncertain environment.” Yanero v. Davis,

65 S.W.3d 510, 522 (Ky. 2001) (citation omitted). This type of immunity applies

only “to the negligent performance by a public officer or employee of (1)

discretionary acts or functions, i.e., those involving the exercise of discretion and

judgment, or personal deliberation, decision, and judgment . . . ; (2) in good faith;

and (3) within the scope of the employee’s authority[.]” Id. (citations omitted). By

contrast, immunity from tort liability is not afforded to government officials “for

the negligent performance of a ministerial act.” Patton v. Bickford, 529 S.W.3d

717, 724 (Ky. 2016), as modified on denial of rehearing (Aug. 24, 2017).

             The Kentucky Supreme Court has provided the following guidance

for making this critical distinction: “[p]romulgation of rules is a discretionary

function; enforcement of those rules is a ministerial function.” Id.

(quoting Williams v. Kentucky Department of Education, 113 S.W.3d 145, 150

(Ky. 2003)). Thus, “a duty is ministerial ‘when the officer’s duty is absolute,

certain, and imperative, involving merely execution of a specific act arising from


                                          -7-
fixed and designated facts.’” Id. (citation omitted). “[A] government official

performing a ministerial duty does so without particular concern for his own

judgment; . . . the act is ministerial ‘if the employee has no choice but to do the

act.’” Id. (quoting Marson v. Thomason, 438 S.W.3d 292, 297 (Ky. 2014)).

             Discretionary acts, on the other hand, involve “the exercise of

discretion and judgment, or personal deliberation, decision, and judgment.” Id.

(citations omitted). “[A]t their core, discretionary acts are those involving quasi-

judicial or policy-making decisions.” Marson, 438 S.W.3d at 297. Immunity is

provided for discretionary acts because the “courts should not be called upon to

pass judgment on policy decisions made by members of coordinate branches of

government in the context of tort actions, because such actions furnish an

inadequate crucible for testing the merits of social, political or economic policy.”

Yanero, 65 S.W.3d at 519.

             Mofield and Wilson argue that their duties at the football camp were

discretionary because there was no clear, mandatory rule requiring the campers to

wear helmets during a no-contact scrimmage. The evidence showed that any

changes to the KHSAA rules regarding the use of helmets during practice were

inapplicable, as they regulated only high school football and went into effect in the

fall of 2015, after the camp was over. The coaches contend that their decision not

to use helmets at the camp was a purely discretionary one, based on their


                                          -8-
professional opinion that helmets encouraged reckless behavior on the part of the

campers.

             They rely on a line of cases in which school employees’ duties are

held to be ministerial when they are required to comply with established rules and

policies. Thus, in the seminal case of Yanero v. Davis, the evidence established

that helmets were routinely required during high school baseball team batting

practices and consequently the coach was held to have a ministerial duty to enforce

this known rule. Yanero, 65 S.W.3d at 529. In another case, high school teachers

were found to be acting in a ministerial capacity when they failed to enforce a

specific code of conduct governing student behavior. Williams, 113 S.W.3d at

151. In Patton v. Bickford, the Court ruled that because a school had specific and

detailed policies requiring school staff to report instances of bullying among

students, the teachers had a ministerial duty to do so. Patton, 529 S.W.3d at 725-

28. Because this type of clear, unmistakable directive was absent in this case,

Mofield and Wilson contend their duties cannot be characterized as ministerial.

             But ministerial duties can involve more than the enforcement of rules.

Marson, 438 S.W.3d at 302. “A degree of discretion with respect to the means or

method to be employed in the performance of a duty does not strip away the

ministerial nature of the duty.” Patton, 529 S.W.3d at 728 (internal quotation

marks and citation omitted). The Kentucky Supreme Court has cautioned that


                                         -9-
ministerial acts should not be limited only to those “that are directly compelled by

an order or rule.” Marson, 438 S.W.3d at 302. Because “few acts are ever purely

discretionary or purely ministerial,” our analysis considers “the dominant nature of

the act.” Ritchie, 559 S.W.3d at 837 (citation omitted).

             Thus, even in the absence of clear and specific rules and directives, a

teacher’s duty to supervise students has been held to be ministerial. Marson, 438

S.W.3d at 301. In Marson v. Thomason, a teacher was tasked with supervising

middle school students as they arrived by bus and went to the gymnasium to wait

for classes to start. Id. at 298. A student was injured when he fell from some

bleachers which had not been extended by the custodian. Although the custodian

had a clear, assigned duty to extend the bleachers as part of preparing the

gymnasium for the students, there was no similarly unambiguous order or rule

governing the duties of the teacher supervising the students during the morning bus

duty. The Kentucky Supreme Court nonetheless held that the teacher’s duty to

supervise the students was ministerial because the teachers “were directly

responsible” on a daily basis “for coordinating the children’s movements and

looking out for their safety.” Id. at 301. Although there were no written rules, the

teacher “was given a specific task to do bus duty, which included looking out for

safety issues and taking the routine steps that were the established practice for bus

duty at that school. As such, his job required him to perform specific acts that


                                         -10-
were not discretionary in nature.” Id. By contrast, the Court held that the school

principal’s responsibility to look out for the students’ safety was a discretionary,

rather than a ministerial, duty, because she devised school procedures, assigned

specific tasks to other employees, and provided general supervision of those

employees. Id. at 299. The principal’s “actions were at least at an operational

level, if not a policy- or rule-setting level.” Id.

              In applying this teacher-principal distinction to Mofield and Wilson,

Knoth concedes that their duties included some discretionary aspects, such as

general supervision, rule promulgation, and operational responsibility; but he

contends that their direct supervision of student safety was sufficiently ministerial

to defeat qualified immunity. We agree. The coaches assumed an active, on-the-

ground responsibility to supervise the safety of the students at the football camp,

which included personally enforcing the no-contact rule they had adopted. In his

deposition, Mofield was asked: “[R]egardless of who was designated a coach,

you’re on the ground, and Glen Wilson is on the ground overseeing and running

this camp, correct?” He replied: “Yes. Nobody – everybody’s – it’s all hands on

deck. Yes.” The primary nature of Mofield’s and Wilson’s duty at the camp was

the direct and active supervision of the campers and Mofield personally ran three

leagues of campers. Kris Mayberry testified that the coaches told them to slow

down if they were running too fast. This general duty to look out actively for the


                                           -11-
children’s safety at the ground level was akin to that of the teacher in Marson, who

described his task as “looking out for ‘any kinds of safety things that might

cause problems for the kids.’” Patton, 529 S.W.3d at 728 (emphasis added)

(citing Marson, 438 S.W.3d at 300, 302). As in this case, “[t]here was no formal

policy or guideline that defined ‘safety things’ to alert the [coach] to specific

potential safety issues.” Id. But the Court nonetheless concluded that “[t]he need

to use common sense and ordinary judgment to avoid negligence did not convert

the task to a discretionary duty.” Id.

             Mofield and Wilson argue that their duty cannot have been ministerial

because neither of them was actually present nor actively supervising the

scrimmage at which Knoth was injured. “It is possible that some acts that happen

when a [coach] is supervising are outside the scope of what his supervision

requires, and he will be entitled to a summary judgment as a matter of law.”

Marson, 438 S.W.3d at 302. As the Marson Court explained, “if a teacher is

working with a student on one side of the room, and on the other side of the room a

student stabs his desk mate with a pencil, it could rightfully be argued that no

teacher could prevent all harm from coming to the children in his care. But that

does not mean his supervision duty was discretionary, such that he would have

immunity from suit.” Id. The fact that Mofield and Wilson were not directly

present at the scene of injury is a potential defense to the claim that they breached


                                         -12-
their ministerial duty. Id. “But that does not mean such a claim is barred by

immunity. The nature of the acts performed by the teacher, or any governmental

employee, determines whether they are discretionary or ministerial.” Id.

             Although Mofield and Wilson had rule-making and supervisory

authority over the camp, under our case law the direct contact and control they

exercised over the safety of the campers were ministerial in nature.

             For the foregoing reasons, the order denying summary judgment on

the basis of qualified official immunity is affirmed.



             ALL CONCUR.



BRIEFS FOR APPELLANTS:                    BRIEF FOR APPELLEE:

Barbara A. Kriz                           Brandon W. Smith
Lexington, Kentucky                       New Albany, Indiana




                                         -13-